Exhibit 10.1

Amendment No. 2 to

The PMI Group, Inc. Retirement Plan

(September 1, 2007 Restatement)

THE PMI GROUP, INC. (the “Company” ), having established The PMI Group, Inc.
Retirement Plan (the “Plan”) effective as of April 1, 1995, having amended and
restated the Plan in its entirety most recently effective as of September 1,
2007, and having amended the restated Plan effective January 1, 2008, hereby
again amends the restated Plan as follows:

1. New Appendices C-1 and C-2 are added immediately after Appendix B thereof to
read as set forth in the attachment hereto.

2. This Amendment No. 2 to the restated Plan shall be effective as of
September 18, 2008.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Amendment No. 2 to the restated Plan on the date indicated below.

 

    THE PMI GROUP, INC. Dated: October 27, 2008     By:   /s/ Charles F. Broom  
    Title:   Senior Vice President



--------------------------------------------------------------------------------

APPENDIX C-1

Voluntary Early Retirement Window Program

 

C.1 Eligibility for Voluntary Early Retirement Window Program. Notwithstanding
any contrary Plan provision, for a limited period of time between September 22,
2008 and December 31, 2008 (the “Window Period”), each Participant who meets the
following requirements (a “Window Program Participant”) shall receive the
benefits specified in Paragraph C.2 below:

 

  (a) He or she is at least age fifty-two (52) with seven (7) or more years of
Vesting Service or will meet such age and service criteria by December 31, 2008;

 

  (b) He or she is an Active Participant in the Plan through the date of his or
her Window Retirement, as defined below, pursuant to this Paragraph C.1;

 

  (c) He or she is in any employment position other than the Chief Executive
Officer of the Plan Sponsor;

 

  (d) He or she files a properly completed and executed Voluntary Early
Retirement Window Program election form with the Committee (or its delegate) no
later than October 21, 2008, (the “Final Window Period Election Date”) in the
form and manner specified by the Committee (in its sole discretion); and

 

  (e) He or she thereafter retires from employment with the Employer and
Affiliated Employers by the date specified by the Company (“Window Retirement”).

In addition, a Participant shall be allowed to be a Window Program Participant
and shall receive the benefits specified in Paragraph C.2 below, if (i) he or
she meets the eligibility requirements of Section C.1(a), (b), and (c) above;
(ii) after the Final Window Period Election Date, but prior to December 1, 2008,
the Participant is notified that he or she will be involuntarily terminated, but
not for cause or poor performance, by the Employer or Affiliated Employers;
(iii) he or she files a properly completed and executed Voluntary Early
Retirement Window Program election form with the Committee (or its delegate) no
later than December 31, 2008, in the form and manner specified by the Committee
(in its sole discretion); and (iv) he or she thereafter retires from employment
with the Employer and Affiliated Employers by an agreed upon date.

Notwithstanding the foregoing, a Window Program Participant shall not be
eligible to receive the benefits specified in Paragraph C.2 if he or she is
dismissed for cause or poor performance, resigns in lieu of dismissal, fails to
return from leave or abandons his or her job, as determined by Committee (in its
sole discretion).

 

-2-



--------------------------------------------------------------------------------

C.2. Voluntary Early Retirement Window Program Benefits.

(a) Solely for purposes of Sections 5.01(a), 5.02 and 5.03 of the Plan, a Window
Program Participant shall be credited with (i) three (3) additional years of age
beyond his or her actual age to be effective as of the date of his or her Window
Retirement pursuant to Paragraph C.1 above (“Window Retirement Date”);
(ii) three (3) Years of Vesting Service in addition to his or her actual number
of Years of Vesting Service effective as of his or her Window Retirement Date;
and (iii) three (3) Years of Benefit Accrual Service in addition to his or her
actual number of Years of Benefit Accrual Service effective as of his or her
Window Retirement Date.

(b) In addition, a Window Program Participant who is not a Highly Compensated
Employee shall (i) be deemed to have satisfied the service requirement in
Section 5.01(b) effective as of his or her Window Retirement Date; and (ii) be
entitled to the temporary annuity benefit described in Section 5.01(b), if any,
and as set forth next to such Participant’s PIN in Appendix C-2, payable
beginning on the first day of the month following his or her actual attainment
of age fifty-five (55).

 

-3-



--------------------------------------------------------------------------------

APPENDIX C-2

[List of Individuals by Employee Number Who Elect to Participate in the Early
Retirement Program]

[ Omitted ]